682 F.2d 113
29 Fair Empl.Prac.Cas.  200,29 Empl. Prac. Dec. P 32,890,3 Employee Benefits Ca 1632NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY, Appellee,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellant,andUnited Steelworkers of America, AFL-CIO-CLC, and JohnMcNulty, Defendants,Equal Employment Advisory Council, Amicus Curiae,The National Chamber Litigation Center, Chamber of Commerceof the United States, Amicus Curiae.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellant,v.NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY, Appellee,Equal Employment Advisory Council, Amicus Curiae,The National Chamber Litigation Center, Chamber of Commerceof the United States, Amicus Curiae.
Nos. 81-1283, 81-1307.
United States Court of Appeals,Fourth Circuit.
Argued June 8, 1982.Decided June 22, 1982.

Appeals from United States District Court, Eastern District of Virginia, at Newport News; J. Calvitt Clarke, Jr., Judge.


1
Susan Buckingham Reilly, Washington, D. C.  (Michael J. Connolly, Gen. Counsel, Philip B. Sklover, Associate Gen. Counsel, Vella M. Fink, Asst. Gen. Counsel, Washington, D. C., on brief), for E. E. O. C.


2
Stephen T. Myking, Chicago, Ill.  (Gerald D. Skoning, Thomas E. Shirley, Seyfarth, Shaw, Fairweather & Geraldson, Chicago, Ill., on brief), for Newport News Shipbuilding and Dry Dock Co.


3
Robert E. Williams, Douglas S. McDowell, Lorence L. Kessler, McGuiness & Williams, Washington, D. C., on brief, for amicus curiae Equal Employment Advisory Council.


4
Cynthia Wicker, Stephen A. Bokat, Stanley T. Kaleczyc, National Chamber Litigation Center, Washington, D. C., on brief, for amicus curiae Chamber of Commerce of the United States.


5
Before BUTZNER, WIDENER, HALL, PHILLIPS, MURNAGHAN, SPROUSE, ERVIN and CHAPMAN, Circuit Judges.

PER CURIAM:

6
The judgment of the district court, 510 F.Supp. 66, is reversed, and this case is remanded, for the reasons set forth in the panel opinion written by Senior Circuit Judge Haynsworth.  Judge Widener, Judge Hall, and Judge Chapman dissent for the reasons set forth in Judge Hall's dissent to the panel opinion.  See Newport News Shipbuilding and Dry Dock Company v. Equal Employment Opportunity Commission, 667 F.2d 448 (4th Cir. 1982).